United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1486
Issued: November 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2015 appellant filed a timely appeal from a March 10, 2015 merit decision
and a June 17, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 17, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(3).

ISSUES
The issues are: (1) whether appellant has established that his right elbow condition is
causally related to the September 9, 2013 employment incident; and (2) whether OWCP properly
denied appellant’s April 7, 2015 request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 10, 2013 appellant, then a 53-year-old deckhand, filed a traumatic injury
claim (Form CA-1) alleging that on September 9, 2013 he sustained a contusion to the right
elbow when he bumped his right elbow against the bulkhead of the vessel while painting on the
main deck.3 He did not stop work. The employing establishment asserted that appellant was not
injured in the performance of duty because the alleged elbow injury occurred three weeks prior,
but was never reported to management.4
On September 10, 2013 the ship’s assistant master, Joseph E. Schafer, completed an
OWCP (Form CA-16) authorizing medical treatment by the Padgett Family and Occupational
Clinic for a period of 60 days. He also indicated that there was doubt that appellant’s condition
was caused by an injury sustained in the performance of duty.
Appellant submitted a September 10, 2013 work status note and physician’s record by
Dr. Philip G. Padgett, a Board-certified family practitioner, who noted a date of injury of
September 9, 2013 and related that appellant hit his right elbow on metal at work. Dr. Padgett
authorized appellant to return to work on September 11, 2013 with restrictions of no lifting,
pulling, pushing, or carrying over 10 pounds and limited standing and walking.
In September 19 and 26, 2013 work authorization forms and physician records,
Dr. Padgett diagnosed right elbow pain. He authorized appellant to return to work on
September 19, 2013 and to work his usual and ordinary activities as tolerated.
Appellant stopped work on November 21, 2013.
Appellant submitted a handwritten February 15, 2014 statement by Ellery Johnson,
appellant’s former coworker, who stated that appellant told him that he fell and hurt his shoulder
and elbows and had reported this to his supervisor. Mr. Johnson noted that he discussed this
with appellant shortly after the incident, but Mr. Johnson provided no date.
In a decision dated June 17, 2014, OWCP denied appellant’s claim based on fact of
injury. It determined that the factual evidence was insufficient to establish that the September 9,
2013 incident occurred as described and the medical evidence failed to demonstrate that he
sustained a diagnosed condition causally related to the alleged incident.
3

The record reveals that appellant had two previously accepted traumatic injury claims. (File Nos. xxxxxx178 &
xxxxxx786), for injuries sustained on November 18, 2007 and September 6, 2009. Appellant also has a denied
claim for injury on August 25, 2013 (File No. xxxxxx827).
4

OWCP initially accepted appellant’s claim as a minor injury, but reopened it to consider the merits when he
continued to seek medical care.

2

On September 11, 2014 appellant was examined by Dr. James R. Kerbs, a Board-certified
orthopedic surgeon, who reported that appellant worked as a deckhand on a barge when he
slipped and hit his elbow about a year ago. Dr. Kerbs noted that appellant was initially examined
in Louisiana and had recently moved. He described appellant’s complaints of continued pain
and difficulty in the elbows with any gripping, pulling, or twisting activities. Upon examination
Dr. Kerbs observed full wrist range of motion and fair grip strength. He noted pain to palpation
over the lateral epicondyles on both elbows. Sensory examination was intact in both upper
extremities and all dermatomes. Dr. Kerbs related that diagnostic studies of both elbows showed
no gross arthritic changes, no fracture, and no effusion. He diagnosed bilateral lateral
epicondylitis. Dr. Kerbs recommended physical therapy and a follow-up examination in three
months.
OWCP received appellant’s request for reconsideration on September 29, 2014.
Appellant explained that he was injured on August 21, 2013 when he was painting and fell
backward onto his elbows. He noted that he told his shipmate, David Houtane, and that his
coworker, Mr. Johnson, witnessed him telling Mr. Houtane. Appellant reported that he returned
to work and was in a lot of pain. He related that on September 9, 2013 he reinjured his right
elbow. Appellant informed Captain Schafer of his reinjury.
Appellant submitted various physical therapy progress records dated September 20 to
November 24, 2014.
In a December 11, 2014 report, Dr. Kerbs related that appellant continued to complain of
bilateral elbow pain from lifting and pulling activities. Upon examination, he observed pain to
deep palpation over both elbows and no gross swelling. Range of motion was full with mild pain
with resisted dorsiflexion of the wrist. Dr. Kerbs diagnosed bilateral lateral epicondylitis. He
recommended that appellant return in three months for follow up.
On January 8, 2015 Dr. Bailey examined appellant again and reported that his chronic
recurrent elbow tendinitis was exacerbated by repetitive use at work.
On January 30, 2015 OWCP received the employing establishment’s letter challenging
appellant’s reconsideration request. Eloise Coleman, a human resource specialist for the
employing establishment, asserted that appellant did not provide medical rationale to support that
he experienced anything other than a minor injury on September 9, 2013. She pointed out that
Dr. Padgett released appellant to full duty and that he was able to work full duty until he resigned
on November 21, 2013. Ms. Coleman explained that because appellant had not worked for the
employing establishment since November 21, 2013 any problems he may be experiencing could
be due to other factors, such as his preexisting lateral epicondylitis. She alleged that he failed to
establish causal relationship.
By decision dated March 10, 2015, an OWCP hearing representative affirmed the
June 17, 2014 denial decision with modification. She accepted that the September 9, 2013
employment incident occurred as alleged, but denied appellant’s claim finding insufficient
medical evidence to establish causal relationship between the diagnosed right lateral
epicondylitis condition and his elbow bump on September 9, 2013.

3

On April 7, 2015 OWCP received appellant’s reconsideration request. Appellant stated
that he had new evidence for OWCP.
In a handwritten statement dated March 23, 2015, Robert J. Herron, a former employee of
the employing establishment, noted that he witnessed appellant telling their supervisor that he
hurt himself on August 25, 2013.
Appellant continued to be treated by Dr. Kerbs, who noted in a March 26, 2015 report
that appellant continued to struggle with both his elbows. Upon examination, Dr. Kerbs
observed pain with resisted dorsiflexion and mild pain to deep palpation over the lateral
epicondyle. Range of motion was full. Dr. Kerbs diagnosed bilateral lateral epicondylitis. He
reported that, after a year of conservative treatment, appellant may need surgical intervention.
Dr. Kerbs clarified that appellant’s original date of injury when he fell back on his elbows was
August 25, 2013 and his second injury was on September 9, 2013 when he struck one of his
elbows. Appellant resubmitted Dr. Kerbs’ December 11, 2014 report.
In a decision dated June 17, 2015, OWCP denied appellant’s request for reconsideration.
It found that the March 23, 2015 witness statement was not relevant to causal relationship and
that Dr. Kerbs’ medical report was repetitive of evidence previously submitted.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA, whether for traumatic injury or occupational
disease, has the burden of proof to establish the essential elements of his or her claim by the
weight of the reliable, probative, and substantial evidence.5
OWCP regulations, at 20 C.F.R. § 10.5(ee), define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift. To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether fact of injury is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place, and in
the manner alleged, by a preponderance of the reliable, probative, and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.6 Causal relationship is a medical issue and the
medical evidence generally required to establish causal relationship is rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

4

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
Appellant alleged that on September 9, 2013 he sustained a right elbow injury when he
bumped his right elbow against the bulkhead of the vessel in the performance of duty. OWCP
accepted that the September 9, 2013 incident occurred as alleged and that he was diagnosed with
an elbow condition, but it denied the claim finding insufficient medical evidence to establish that
his medical condition resulted from the accepted incident. The Board finds that appellant did not
meet his burden of proof to establish that his right elbow condition was causally related to the
September 9, 2013 incident.
Appellant was treated by Dr. Kerbs who noted in reports dated September 11 and
December 11, 2014 that appellant worked as a deckhand on a barge when he slipped and hit his
elbow about a year ago. Dr. Kerbs related appellant’s complaints of continued pain and
difficulty in the elbows with any gripping, pulling, or twisting activities. He noted that appellant
was injured on August 25, 2013 and had a second injury on September 9, 2013. Dr. Kerbs
conducted an examination and noted pain to palpation over the lateral epicondyles on both
elbows. Sensory examination was intact in both upper extremities and dermatomes and range of
motion was full with mild pain with resister dorsiflexion of the wrist. Dr. Kerbs diagnosed
bilateral lateral epicondylitis. He recommended physical therapy and follow-up examination in
three months.
The Board notes that Dr. Kerbs accurately described that appellant hit his elbow while
painting at work and provided a medical diagnosis. The Board notes that Dr. Kerbs mentioned
both an August 25 and September 9, 2013 incident. The Board has held that medical reports
must be based on a complete and accurate factual history to be of probative value.9 Dr. Kerbs
did not clarify which incident may have resulted in appellant’s condition. Furthermore, although
he mentioned that appellant hit his elbow on a barge and provided a diagnosis, he did not
medically relate appellant’s right elbow condition to the employment incident. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10 Likewise, in
Dr. Padgett’s September 10 to 26, 2013 records, he does not provide any opinion on the cause of
appellant’s right elbow condition. For these reasons, the Board finds that Dr. Kerbs’ and
Dr. Padgett’s medical reports are insufficient to establish appellant’s claim.
Appellant was also examined by Dr. Bailey. In a January 8, 2015 note, Dr. Bailey opined
that appellant’s chronic recurrent elbow tendinitis was exacerbated by repetitive use while at
work. Although he provided an opinion on causal relationship, he did not provide any medical
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

10

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

5

rationale or explanation for how appellant’s employment caused his elbow condition. The Board
has held that medical evidence that states a conclusion, but does not offer any rationalized
medical explanation regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.11 Furthermore, Dr. Bailey does not attribute appellant’s right
elbow condition to the September 9, 2013 employment incident, the subject of the current
appeal, but to repetitive use at work. Accordingly, his report fails to establish appellant’s
traumatic injury claim.
On appeal, appellant described how he injured his elbows and asserted that his supervisor
failed to properly report his injury in the log book. He noted that he provided four witness
statements. Appellant also noted that his doctors informed him that he would not be able to work
again. The Board finds that, despite appellant’s assertions, he has failed to provide sufficient
medical evidence to establish that his elbow condition is causally related to the September 9,
2013 employment incident. The issue of causal relationship is a medical question that must be
established by probative medical opinion from a physician.12 As appellant has not submitted
such probative medical opinion evidence in this case, he has not met his burden of proof to
establish his claim.
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment on September 10, 2013. Where an employing establishment properly executes
a Form CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, the CA-16 form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim. The period for which treatment is authorized by a CA-16 form is
limited to 60 days from the date of issuance, unless terminated earlier by OWCP.13 In this case,
it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the case
record, OWCP should further address the issue.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.15 OWCP regulations provide that OWCP may

11

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

12

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

13

See 20 C.F.R. § 10.300.

14

See A.B., Docket No. 15-1002 (issued August 14, 2015).

15

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).

6

review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district office.16
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.17
A request for reconsideration must also be received within one year of the date of the
OWCP decision for which review is sought.18 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.19 If the request is timely, but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.20
ANALYSIS -- ISSUE 2
On April 7, 2015 OWCP received appellant’s reconsideration request. Appellant
submitted a March 26, 2015 report by Dr. Kerbs, which although new, was repetitive of his prior
reports. The Board has found that evidence which is duplicative or cumulative or repetitive in
nature is insufficient to warrant reopening a claim for merit review.21 Appellant also submitted a
witness statement. As this evidence does not address the issue of causal relationship, it is not
relevant and is insufficient to warrant consideration on the merits. Accordingly, the Board finds
that OWCP properly denied appellant’s April 7, 2015 reconsideration request.
CONCLUSION
The Board finds that appellant failed to establish that his right elbow condition was
causally related to the September 9, 2013 employment incident. The Board also finds that
OWCP properly denied his April 7, 2015 request for reconsideration pursuant to 5 U.S.C.
§ 8128(a).

16

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
17

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
18

Id. at § 10.607(a).

19

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

20

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

21

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the June 17 and March 10, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 18, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

